*200OPINION
By THE COURT
One difficulty with the defense is that the witnesses or the persons whom ’the accused named as being guilty of similar acts with the complainant, all strenuously deny the accusations, while he, himself, admits two acts of intercourse with the complainant, It would be very difficult to conclude *201that the trial court, in the light of this testimony, reached a wrong conclusion, and likewise a reviewing court would hesitate to reverse a finding made by a trial court, without the intervention of a jury, and it will' also be recalled that the same rule applies as to a reversal on the weight of the evidence when tried by the court and when tried to a jury; that is to say, that in order to reverse, the judgment must be clearly and manifestly against the weight of the evidence.
It is pointed out that the trial court did not decide this case for some weeks after its submission. However, the presumption is that the trial court acted regularly in the matter.
Further discussion in this, case would seem unnecessary, for the reason that from the record it is a fair conclusion that the accused is guilty; at least he or any one else would be unable to say that his conduct was not the cause of this young lady’s misfortune. He, at least, was quite willing to take advantage of the sexual relation with her, and in so doing he took all the chances incident to the same. There is no absolute proof whatever that he was not the author of her trouble.
For the reasons given, the judgment is affirmed.
Judgment affirmed.
FARR, POLLOCK and ROBERTS, JJ, concur.